DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/21, 9/22/21, and 9/2/22 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
The IDS filed 9/17/21 cites foreign patent and non-patent literature documents which were provided in the parent application, 16/486,504. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites a broader range (“4 times or more”) for the swelling degree of polymer A than that recited in claim 7 (“4 times or more and 30 times of less”). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakizaka et al. (US 2012/0189898 A1, as cited in the 9/22/21 IDS).
Regarding claim 1, Wakizaka discloses a slurry composition for non-aqueous secondary battery functional layers (a slurry for porous membrane for a secondary battery, [0019, 0097]), comprising: 
a polymer A (slurry comprises binder, [0019]) containing a (meth)acrylonitrile monomer unit (acrylonitrile, methacrylonitrile; [0047]) and a (meth)acrylic acid ester monomer unit ((meth)acrylic acid ester monomer, [0046-0048]; can be used in combination with one another within binder, [0052]); 
an organic solvent (slurry comprises a solvent which can be organic, [0019, 0097]) having a boiling point under 1 atm of 30°C or higher and 100°C or lower (exemplary acetone, MEK, THF, etc.; [0099] – same examples preferred in instant Specification [0052] which meet claimed property), and 
non-conductive particles (slurry comprises nonconductive particles, [0019, 0097]).

Regarding claim 3, Wakizaka discloses the limitations of claim 1 above and further discloses the organic solvent is a polar solvent (exemplary solvents acetone, MEK, THF, etc. in [0099] are polar – also, same examples as those preferred in instant Specification [0052] which meet claimed property).

Regarding claim 10, Wakizaka discloses the limitations of claim 1 above and further discloses a content of the component other than the non-conductive particles is 1 part by mass or more and 100 parts by mass or less in terms of solid content, relative to 100 parts by mass of the non-conductive particles (100:2.5 solid content ratio of nonconductive particle to polymer A in Example 1, [0189]; a specific example in the prior art which is within a claimed range anticipates the range, MPEP 2131.03 I).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5, and alternately claim 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka as applied to claim 1 above.
Regarding claim 4, Wakizaka discloses the limitations of claim 1 above and further discloses the polymer A (binder for porous membrane, [0057]) further contains an epoxy group-containing monomer unit (polymer outer layer of monomer component containing hydrophilic functional group which can be an epoxy group and epoxy group is preferable, [0057]; epoxy group examples in [0063-0064]).
Wakizaka fails to explicitly disclose the epoxy group-containing monomer unit being 0.1% by mass or more and 10% by mass or less of polymer A.
However, Wakizaka [0058] does teach that the existence of hydrophilic functional group (which can be epoxy group per [0057]) has a beneficial effect on dispersing stabilization of nonconductive particle within the slurry. Additionally, Wakizaka teaches experimental Examples 1-3 and 6 ([0187, 0198, 0200, 0207] and Table 1) having content ratios of epoxy group no greater than 2% or 2.5% within the outer layer of the binder polymer.
The Wakizaka teaching that epoxy groups affect the dispersion stability of the nonconductive particles means that the amount of the epoxy group within polymer A within the overall slurry is a result-effective variable. A person having ordinary skill in the art would been motivated to optimize the epoxy group-containing monomer unit mass percent in order to achieve desired dispersing stabilization of nonconductive particles (MPEP 2144.05 II). 
Thereby, claim 4 is rendered obvious.

Regarding claim 5, Wakizaka discloses the limitations of claim 1 above and further discloses the polymer A (binder for porous membrane, [0057]) further contains a hydroxyl group-containing monomer unit (polymer outer layer of monomer component containing hydrophilic functional group which can be a hydroxyl group which is preferable, [0057]; hydroxyl group examples in [0059]).
Wakizaka fails to explicitly disclose the hydroxyl group-containing monomer unit being 0.1% by mass or more and 20% by mass or less of polymer A.
However, Wakizaka [0058] does teach that the existence of hydrophilic functional group (which can be hydroxyl group per [0057]) has a beneficial effect on dispersing stabilization of nonconductive particle within the slurry. Additionally, Wakizaka teaches experimental Examples 5 and 6 ([0204, 0207] and Table 1) having content ratios of hydroxy group of 0.5% or no greater than 2.5% within the outer layer of the binder polymer.
The Wakizaka teaching that hydroxyl group affects the dispersion stability of the nonconductive particles means that the amount of the hydroxyl group within polymer A within the overall slurry is a result-effective variable. A person having ordinary skill in the art would been motivated to optimize the hydroxyl group-containing monomer unit mass percent in order to achieve desired dispersing stabilization of nonconductive particles (MPEP 2144.05 II). 
Thereby, claim 5 is rendered obvious.

Claim 10 is rejected above as being anticipated by Wakizaka.
In the alternative, claim 10 is obvious over Wakizaka because Wakizaka discloses the limitations of claim 1 above and further teaches a content of the component other than the non-conductive particles is 1 part by mass or more and 100 parts by mass or less in terms of solid content, relative to 100 parts by mass of the non-conductive particles (content of the nonconductive particle in the porous membrane – comprising binder and nonconductive particle, [0028] – is preferably 5 wt % to 99 wt %, [0038]; in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, MPEP 2144.05 I).

Claim(s) 2, 6-9, and alternately claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakizaka as applied to claim 1 above, and further in view of Suigmoto et al. (US 2015/0357648 A1, as cited in the 9/17/21 IDS).
Regarding claim 2, Wakizaka discloses the limitations of claim 1 above but fails to teach the polymer A has a tetrahydrofuran insoluble content ratio of 35% by mass or more and 95% by mass or less.
Wakizaka [0083] does teach that certain standard polystyrene equivalent values, which are measured by gel permeation chromatograph using tetrahydrofuran (THF) as a developing solvent, are preferable to achieve high adsorption stability of nonconductive particle to polymer particle, no occurrence of cross-linkage agglutination by polymer particle, and thus superior dispersibility.

Sugimoto, which is analogous in the art of slurries containing binders used in secondary batteries (abstract), teaches in [0095] that a tetrahydrofuran (THF) insoluble amount is the index of gel amount and within a nitrile group containing acrylic binder polymer, this THF insoluble amount should be controlled to be 30 wt % or more – accomplished by controlling polymerization reaction temperature, the adding time of the monomer, of the polymerization initiator – because the THF insoluble amount can affect the slurry dispersibility. 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the binder within the slurry of Wakizaka such that the THF insoluble amount of polymer A was controlled to be 30% or more as taught by Sugimoto with the motivation of achieving desirable dispersibility of the slurry. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
Thus, the instant claim 2 limitation is rendered obvious.

Claim 4 is rejected above as being obviated by Wakizaka.
In the alternative, claim 4 is obvious over Wakizaka in view of Sugimoto because Sugimoto teaches a nitrile group containing acrylic polymer within a binder within a battery slurry (abstract and [0075]) and further teaches in [0079-0080] that an epoxy group monomer is preferable so that the regulation of the crosslinking and the crosslinking density are easy.
Thus, Sugimoto teaches that the amount of epoxy monomer within the polymer is a result-effective variable. A person having ordinary skill in the art would been motivated to optimize the epoxy group-containing monomer unit mass percent in order to achieve easy regulation of the crosslinking and the crosslinking density (MPEP 2144.05 II). 

Regarding claim 6, Wakizaka discloses the limitations of claim 1 above but fails to teach the slurry composition further containing a polymer B, the Polymer B being a fluorine-containing polymer.
Sugimoto, which is analogous in the art of slurries containing binders used in secondary batteries (abstract), teaches a binder containing a nitrile group-containing acrylic polymer (similar to acrylonitrile polymer component of Wakizaka) and additionally a fluorine-containing polymer (abstract). Sugimoto [0005] teaches that Fluorine containing polymer does not dissolve to the electrolytic solution, thus providing a stable binding property. Sugimoto [0033] teaches that the use of the fluorine containing polymer together with the nitrile group containing acrylic polymer improves dispersibility within the slurry containing these polymers and improves smoothness/decreases cracking when the slurry is coated onto a battery component.
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the slurry of Wakizaka to further include a polymer B containing fluorine as taught by Sugimoto with the motivation of achieving stable binding, improved dispersion, and smoothness of the slurry. 
Thus, instant claim 6 is rendered obvious.

Regarding claim 7 and claim 8, modified Wakizaka discloses the limitations of claim 6 above but fails to explicitly teach the polymer A has a degree of swelling in electrolyte solution of 4 times or more and 30 times or less, and the polymer B has a degree of swelling in electrolyte solution of 1 time or more and 4 times or less.
Wakizaka does teach in [0082] that the controlling degree of swelling to electrolyte solution with in a predetermined range can be achieved by varying the ratio of the different polymers within the slurry and has a beneficial effect on total characteristics, such as dispersibility and viscosity change of a porous membrane slurry, flexibility of a porous membrane, etc. Wakizaka [0168] also teaches that the electrolytic solution concentration affects the polymer particle swelling degree and can be adjusted to achieve desired lithium-ion conductivity within the electrolyte.
Sugimoto similarly teaches that adjusting the ratio of monomer components within the polymer of the slurry, specifically the (meth)acrylate monomer unit in the nitrile group containing acrylic polymer, the swelling property against the non-aqueous electrolytic solution used for the lithium ion secondary battery can be suppressed adequately and flexibility of the slurry end product is enhanced. Sugimoto specifically teaches that the swelling degree of the nitrile group containing acrylic polymer against the non-aqueous electrolytic solution is preferably 1 times or more and 3 times or less to prevent significant change of the volume of said polymer, maintain adhesiveness, and improve cycle characteristics ([0094]) (note that per MPEP 2144.05 I, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close). Also, Sugimoto further agrees with Wakizaka in teaching that the swelling degree against the non-aqueous electrolytic solution can be controlled for example by the content ratio of each monomer unit ([0094]).
From these teachings, a person having ordinary skill in the art would have found it obvious that the swelling degree is a result-effective variable which is to be optimized through routine experimentation (by varying the ratios of monomer units within the polymers within the slurry of modified Wakizaka) to achieve desired results (such as total characteristics, such as dispersibility and viscosity change of a porous membrane slurry, flexibility of a porous membrane, prevent significant change of the volume of said polymer, maintain adhesiveness, and improve cycle characteristics, as cited above). See MPEP 2144.05 II. 
Thus, claims 7-8 are obvious.

Regarding claim 9, modified Wakizaka discloses the limitations of claim 6 above but fails to explicitly teach a content of the polymer A is 1 part by mass or more and 50 parts by mass or less in terms of solid content, per 100 parts by mass of a total content of the polymer A and the polymer B.
Sugimoto Table 2 (PB Pub page 22) does teach experimental examples wherein the blended amount of the fluorine containing polymer is greater than the blended amount if the nitrile group containing acrylic polymer, which reads on the claimed range. Additionally, Sugimoto [0134-0136] teaches that within the total weight of the polymeric binder, the fluorine containing polymer makes up 50-95%, while nitrile group containing acrylic polymer makes up only 5-50% and other possibly polymers such as polyacrylonitrile make up 0.1-20%. Such reads on the claim in that half or more of the overall polymer binder material within the slurry is made up of the fluorine-containing polymer.
	Thus, when modifying Wakizaka to contain the Fluorine polymer to achieve benefits as taught by Sugimoto (cited above in regards to claim 6), a skilled artisan would set the weight ratios as taught by Sugimoto, falling within the instantly claimed range. See MPEP 2144.05 I.
Thereby, claim 9 is rendered obvious.
	
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tsuchiya et al. (US 2010/0047690 A1).
Tsuchiya teaches a polymeric binder slurry for use in a secondary battery (Tsuchiya [0001, 0023-0025]) with similar characteristics to that of instant claims, including:
(Meth)acrylonitrile units, Tsuchiya [0032-0034]
(Meth)acrylic acid esters (i.e., (meth)acrylates), Tsuchiya [0031]
Hydroxyl and epoxy cross-linkable groups, Tsuchiya [0039]
Gel content (i.e., tetrahydrofuran insoluble content) of 30 mass%, Tsuchiya [0038]
Dispersed in organic solvent, Tsuchiya [0023, 0047].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728